Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156723 & (18)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices

  FRANK LAWRENCE,
           Plaintiff-Appellant,
  v                                                                 SC: 156723
                                                                    COA: 340181
                                                                    Macomb CC: 2014-001417-CZ
  CAREN M. BURDI and EARL, EARL &
  ROSE, PLLC,
            Defendants-Appellees,
  and
  HON. MICHAEL CHUPA,
           Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 24, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.

          WILDER, J., did not participate because he was on the Court of Appeals panel at an
  earlier stage of the proceedings.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 15, 2017
         s1114
                                                                               Clerk